Appeal from an order of the Supreme Court, Onondaga County (Martha E. Mulroy, A.J.), entered October 22, 2015. The order, insofar as appealed from, denied the application of plaintiff for attorney’s fees in this postjudgment matrimonial proceeding.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Memorandum: Plaintiff, as limited by her brief, appeals from *1556that part of an order that denied her request for counsel fees in this postjudgment matrimonial proceeding. Contrary to plaintiff’s contention, considering all of the circumstances of this case, including the nature and extent of the services that were required to resolve the dispute and “ ‘the reasonableness of counsel’s performance under the circumstances’ ” (McArthur v Bell, 201 AD2d 974, 974 [1994], lv dismissed 83 NY2d 906 [1994], lv denied 85 NY2d 809 [1995]; see generally DeCabrera v Cabrera-Rosete, 70 NY2d 879, 881 [1987]), we conclude that Supreme Court did not abuse its discretion in denying plaintiff’s request for counsel fees (see generally Wilson v Wilson, 128 AD3d 1326, 1327 [2015]).
Present—Whalen, P.J., Smith, Peradotto, NeMoyer and Scudder, JJ.